402



        OFFICE      OF THE ATTORNEY GENERAL         OF TEXAS
                                AUSTIN




Bonornble Kenneth        E. Clark
Cclunty Auditor
pined County
Wonehans , Texne
Dear Sir:


            Your reauset      r0r an opinion     bf%ix
been received.

quact    letter:




                              1 these    were the petit Jurors
                              for the    week and of course af-
                              notice    to agpeer a8 petit    Jurors
                         cc eummoned    aa epeotal. venirsmsn   for

                 aItsm 2 is
                         for the 12 who mere seleoted  and
        served in the trial   of the uaae. Sume of those
        Jurore not being sel,eoted  on the o&es wt2l  the
        secand day.
lorable   Kenneth !LClark,       Page t



         *Item 3 is of course for the ones thet were
  ohallenged   or exouaed and their $l.OO 1s correct.

          "Ilow under ltta 1 due to the trot they were
  flrrt    eusur;oned as petit     Juror% recel+ed     for their
  eervicea     $3.00 for each dsy of &tteadance           in a
  capital     caee.    Under item 2 Is each Juror due
  #iLOO for each dare attendance            and serviae,    or
  should he only receive         a.00    far tht day he at-
  tends and not eeleoted         ahd $3.00 for the dnyo he
  is selected       nnd serves.     Should the Jury eeleot-
  ed be paid ao speoisl         venlreaen    or petit    Jurors.'
          Article   628,    V.O.C.P.,     prorides:
         @All men summoned on speolel      venire vho have
  been ohallenged       or excused iroe rerrioe   on the
  trial,   shall be prld out of the Jury fund One
  (#l.OO) Ooll~r for erreh day that he attends court
  on enId mmmoa~. 110 perron ahall re6eive pay as
  a special      venircsun   snd regular Juror for the
  aeme day.       Ilo per diem shall be allowed under
  thh    Article     to any Yenlreman for more thQl'l one
  aaee the same 487.'
          Artiole   1066,    Y.C.C.P.,     in part,      16 as followal
        "Eaoh Juror in the district     or criminal dfs-
  trlot  court,  couqty oeurt, or oeunty oourt at lav,
  except rpeaial   venlremen whose pay i8 now fixed
  by law, rh~ll noelYe     three doll8rs   for eaeh dsJ
  end for each frnotlon    of a 4ny that he may attend
  as euoh Juror, to be paid out of the Jury fund of
  the oounty in whloh he may so serve.       . . .I
          Article   1080,    V.C.O.P.,     read8      as followr:
          *In allcauses vhere indfotnenta    have been
  presented  agalnrt   persons in one aountr and euoh
  cause@ have been removed by change of Yenue to
  another oountr, and tried therein,      the oountl fro8
  which such o&use 1s removed ah&l1 be liable       for all
  expensee incurred    for pny for Jurors tn trying suoh
  oauses .l
gonoreble    Xmneth     W. Clerk,   Pqp     S



          We underetand  your flret              queetlon   to be as follow:
1s *Item 1’ a proper charge agalnat               Yinkler   County?

            Your etatement Is thnt the 23 JUrore uho were eeoh
paid three dollare      for one dey’n eervioe aa regular      Jurors for
the week were also in attendance        upon the court (LB epeoial
venlremen . Article      1060, Code of CrImInal Procedures,      amkea
ulnkler County “liable       for all expenses Incurred for pey for
Jurorsw In thla ease.        Article  6Pb, quoted above,   fLxta the
pey of a man aunusoned on a special        venlre end who was *ohall-
enged or exoueetl from aenloe        on the trial”  at ‘One (gh.00)
9ollu   for eeoh day that he attenda        oourt on aaId summons.*
Vhtlr article    1066 of the Code fixes      the pay of each Juror In
the dIatrIot    oourt at *three dollerr      for eaoh day and for eaoh
fmotlon of a day that he may attend se such Juror. * Article
626 further    provider    thnt *No peraon ahall   reoelve   pay as a
rpeoinl   venlreaen    and reguler   Juror for the lnne day.*
             Applying the pertinent   provlaIona  of the foregoIng
rtatutea    to the related feats,   we have reached these aonolu-
SLOW!
           Plrat.   The Qls9.00 paid to the twenty-three       men who
ven ilpanelled    as regular   Jurors for the week Is not a legal
olalm ngrinat Vlnkler County.       In so far es the llabillt~     of
Wlnkler County Is ooncernmi,     It  aurt be aeaaured br the statue
of the80 men as special    venlremen and not as regular      Juror@ for
the week.
             “Eacond.    If all there twenty-three    mea uere         challenged
or exoueed    from aervlos    on the #ame dey Sor which they            uere paid
8 regular    Juror'm fee, nom of thea rould be entitled                to re-
oalvo one    dollar  addlttonrl    ?or that day'e eervloe    lo        a apeok
veqlreaan.      Such txtru py la prohIbIted       by the plaln         prOVlaiOnm
of Artlale    1056.
            Third.    Any regular   Juror, not ohallengtd   or ~exouaed
from rerviaa    la L apeolal   venlremnn on the same day for vhloh
he bed served a6 suoh Juror end for uhich he hd been pald as
a regular   Juror, ‘WI entItled     to be paid ae a rpeclal   venIre-
man one doller     for e&oh subsequent    &my he was In attendanoo    Upon
the oourt ERRauoh ven1rema.n.
             Your other    queatlons      ares
gonorable               Kemmth Il. Clark,      P-e    4


               *Under item 2 ¶.a eaoh Juxii due $3.00 for eeoh
         tlay’r attendanoe   en4 rervloe,   or rhaul8 he only re-
         ceive  $1.00 ?or the day6 he &tcnde      en& not releateff
         an6 $3.00 for the Uaya he to releoted       an4 servL89
         Should the jury selected     be pal4 aa ~~ptolal venlre-
         men ore petit   Jurorr9”
                         ft will   ba noted   that   brtiole      82s provideo       pay w
for thoae eummene4 on rpeoial venlre “who have been ohallenged
or exouaed from servioe on the trial.”  The amount Is fixed at
*One (81.00)     Dollar for each day t&t he attend.        oourt on rr,Id
lma   o na     Thlo art1019 maker no provirion
                   .l                               to pa7 a apsoial
venirraan     as euoh who tramohoren aa a Juror to tw the ‘OLIN,
although he may not have been Booepted until           the eeoond or oome
dry rubrequent      to hle attendrnoe    up& the oourt a8 euoh venire-
muk. El4 the Leglrlature        intend that a vonlreman do altuated
should not reoeive      pan fdr the day or day8 he was In attendanoe
upon the oourt prior to the bar he WLB aotaeptrd en4 worn a#
a Juror to try the owe?         We do not believe     that to be th4 in-
tention    of the LegIrlatum;      buLth8t   a fair nn4 rsamonable
intarprrtation      of Artiolra   626 and 1056, when oonatrued together,
IO to &Ilov euoh a venlreman        *three dollara    for eaoh day nnil for
eaoh Iraotlon      of a day that he may’attend aI) nuah Juror,a      and
when a venireman la ohoeen as a juror to try the oaee his at-
tendanoe upon the oourt a8 a Juror relater          baok to the dar he
epperred before      the court ar a Bpeolal vsnireaan.
                         Jurorr 60 ahoren are paid         8s    petit JUWra three 401-
lara         vtr        day, BII provided by Artiole           1066 of the Code of CrlmI-
nd      Prooeaurr            .

                    We trust        thet   the foregoing        giver   you the   lnfonu-
tlon         requested.
                                                                Your0 very   truly
                                                      ATTORUXX
                                                             GKNERALOF TEXAS


                                                                        Wm. Y. Fanning